DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 21 June 2021, claims 1-18 are presently pending in the application, of which, claims 1, 7 and 13 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The pending application claims priority to U.S. 16/023,812, filed 29 September 2017, which claims priority to U.S. Provisional 62/565,519, filed 29 September 2016, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2021, 14 January 2022, 25 May 2022, and 11 October 2022, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 21 June 2021, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Abe, Naoki, et al (U.S. 2012/0116850 and known hereinafter as Abe).

As per claim 1, Abe teaches a method for load, aggregate, and batch calculation in one scan in a multidimensional database environment, comprising: 
providing a plurality of leaf nodes in the leaf level, a first plurality of first level nodes in the first level, and a second plurality of second level nodes in the second level (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.), each of the leaf nodes, first level nodes, and second level nodes being associated with memory of the multidimensional database server (e.g. Abe, see paragraphs [0031-0033], which discloses a multi-dimensional hierarchical data structure may comprise of multiple hierarchical levels within the model. See further paragraphs [0034-0036], which discloses multi-dimensional hierarchical data structure includes two dimensions.); 
associating each leaf node of the plurality of leaf nodes with one or more first level nodes (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.);
associating each of the first plurality of first level nodes with one or more of the second plurality of second level nodes (e.g. Abe, see paragraphs [0035-0037], which discloses multiple levels of the source and target node in the graphical model.);
iteratively loading source data into each leaf node of the plurality of leaf nodes by (e.g. Abe, see paragraphs [0035-0037], which discloses multiple levels of the source and target node in the graphical model.), for each leaf node of the plurality of leaf nodes:
loading source data into memory associated with a particular leaf node of the plurality of leaf nodes (e.g. Abe, see paragraphs [0040-0045], which discloses the computing system performs data modeling on the second data to obtain a first model and a corresponding representative model score statistics, where the computer system obtains (e.g. loads) for a node combination in a cut of the multi-dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.);
aggregating the source data from said particular leaf node into each of the first plurality of the first level nodes associated with said particular leaf node (e.g. Abe, see paragraphs [0040-0045], which discloses the computing system performs data modeling on the second data to obtain a first model and a corresponding representative model score statistics, where the computer system obtains (e.g. loads) for a node combination in a cut of the multi-dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.),
storing aggregated source data in memory associated with said each of the first plurality of first level nodes associated with said each particular leaf node as a partial sum, prior to discarding the source data from the memory associated with said each particular leaf node (e.g. Abe, see paragraphs [0044-0050], which discloses obtain the first model, where the system may aggregate data corresponding to modes in a dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.).

As per claim 7, Abe teaches system for loading data in a multidimensional database environment, comprising:
a computer that includes one or more microprocessors and memory (e.g. Abe, see paragraph [0004], which discloses a system comprising of a memory device and processor.) and a multidimensional database server executing thereon (e.g. Abe, see paragraphs [0030-0031], which discloses a multi-dimensional data store) that supports a hierarchical structure of data dimensions (e.g. Abe, see paragraphs [0030-0031], which discloses a multi-dimensional data store, where the data store includes a multi-dimensional hierarchical cube.); 
wherein the computer is adapted to perform a method comprising:
providing a plurality of leaf nodes in the leaf level, a first plurality of first level nodes in the first level, and a second plurality of second level nodes in the second level (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.), each of the leaf nodes, first level nodes, and second level nodes being associated with memory of the multidimensional database server (e.g. Abe, see paragraphs [0031-0033], which discloses a multi-dimensional hierarchical data structure may comprise of multiple hierarchical levels within the model. See further paragraphs [0034-0036], which discloses multi-dimensional hierarchical data structure includes two dimensions.); 
associating each leaf node of the plurality of leaf nodes with one or more first level nodes (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.);
associating each of the first plurality of first level nodes with one or more of the second plurality of second level nodes (e.g. Abe, see paragraphs [0035-0037], which discloses multiple levels of the source and target node in the graphical model.);
iteratively loading source data into each leaf node of the plurality of leaf nodes by (e.g. Abe, see paragraphs [0035-0037], which discloses multiple levels of the source and target node in the graphical model.), for each leaf node of the plurality of leaf nodes:
loading source data into memory associated with a particular leaf node of the plurality of leaf nodes (e.g. Abe, see paragraphs [0040-0045], which discloses the computing system performs data modeling on the second data to obtain a first model and a corresponding representative model score statistics, where the computer system obtains (e.g. loads) for a node combination in a cut of the multi-dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.);
aggregating the source data from said particular leaf node into each of the first plurality of the first level nodes associated with said particular leaf node (e.g. Abe, see paragraphs [0040-0045], which discloses the computing system performs data modeling on the second data to obtain a first model and a corresponding representative model score statistics, where the computer system obtains (e.g. loads) for a node combination in a cut of the multi-dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.),
storing aggregated source data in memory associated with said each of the first plurality of first level nodes associated with said each particular leaf node as a partial sum, prior to discarding the source data from the memory associated with said each particular leaf node (e.g. Abe, see paragraphs [0044-0050], which discloses obtain the first model, where the system may aggregate data corresponding to modes in a dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.). 

As per claim 13, Abe teaches a non-transitory computer readable storage medium having instructions thereon for load, aggregate, and batch calculation in one scan in a multidimensional database environment, which when read and executed cause a computer to perform steps comprising: 
providing a plurality of leaf nodes in the leaf level, a first plurality of first level nodes in the first level, and a second plurality of second level nodes in the second level (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.), each of the leaf nodes, first level nodes, and second level nodes being associated with memory of the multidimensional database server (e.g. Abe, see paragraphs [0031-0033], which discloses a multi-dimensional hierarchical data structure may comprise of multiple hierarchical levels within the model. See further paragraphs [0034-0036], which discloses multi-dimensional hierarchical data structure includes two dimensions.); 
associating each leaf node of the plurality of leaf nodes with one or more first level nodes (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.);
associating each of the first plurality of first level nodes with one or more of the second plurality of second level nodes (e.g. Abe, see paragraphs [0035-0037], which discloses multiple levels of the source and target node in the graphical model.);
iteratively loading source data into each leaf node of the plurality of leaf nodes by (e.g. Abe, see paragraphs [0035-0037], which discloses multiple levels of the source and target node in the graphical model.), for each leaf node of the plurality of leaf nodes:
loading source data into memory associated with a particular leaf node of the plurality of leaf nodes (e.g. Abe, see paragraphs [0040-0045], which discloses the computing system performs data modeling on the second data to obtain a first model and a corresponding representative model score statistics, where the computer system obtains (e.g. loads) for a node combination in a cut of the multi-dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.);
aggregating the source data from said particular leaf node into each of the first plurality of the first level nodes associated with said particular leaf node (e.g. Abe, see paragraphs [0040-0045], which discloses the computing system performs data modeling on the second data to obtain a first model and a corresponding representative model score statistics, where the computer system obtains (e.g. loads) for a node combination in a cut of the multi-dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.),
storing aggregated source data in memory associated with said each of the first plurality of first level nodes associated with said each particular leaf node as a partial sum, prior to discarding the source data from the memory associated with said each particular leaf node (e.g. Abe, see paragraphs [0044-0050], which discloses obtain the first model, where the system may aggregate data corresponding to modes in a dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.).

As per claims 2, 8, and 14, Abe teaches the system of claim 1, the method of claim 7, and the non-transitory computer readable storage medium of claim 13, respectively, wherein the leaf node is associated with a memory, comprising loading the source data into said each particular leaf node via a middle tier associated with the multidimensional database, the middle tier providing access to the source data (e.g. Abe, see paragraph [0044-0045], which discloses leaf nodes.). 

As per claims 3, 9, and 15, Abe teaches the system of claim 1, the method of claim 7 and the non-transitory computer readable storage medium of claim 13, respectively, wherein the leaf node is associated with a memory, comprising maintaining metadata defining of the plurality of leaf nodes is associated with which first level nodes and which of the first level nodes is associated with which of the second level nodes (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.). 

As per claims 4, 10, and 16, Abe teaches the system of claim 3, the method of claim 7, and the non-transitory computer readable storage medium of claim 13, respectively, further comprising using said metadata to determine to which first level nodes the source data is aggregated to from the plurality of leaf nodes (e.g. Abe, see paragraphs [0044-0050], which discloses obtain the first model, where the system may aggregate data corresponding to modes in a dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.). 

As per claims 5, 11, and 17, Abe teaches the system of claim 3, the method of claim 10, and the non-transitory computer readable storage medium of claim 16, respectively, wherein directly loading the source data into each said particular leaf node via a communication protocol between the multidimensional database and the source data (e.g. Abe, see paragraphs [0044-0050], which discloses obtain the first model, where the system may aggregate data corresponding to modes in a dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.). 

As per claims 6, 12, and 18, Abe teaches the system of claim 1, the method of claim 7, and the non-transitory computer readable storage medium of claim 13, respectively, wherein 
prior to discarding the source data loaded into said each particular leaf node, the source data is loaded into a second leaf node (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.); 
wherein, upon loading the source data into the second leaf node, the source data is aggregated into each of the first plurality of first level nodes associated with the second leaf node (e.g. Abe, see paragraphs [0033-0037], discloses a source and target which discloses a multi-dimensional hierarchical structure that includes different metrics and hierarchy that further includes attributes.); and 
wherein upon aggregating the source data to each of the first plurality of first level nodes associated with the second leaf node, the source data at the second leaf node is maintained (e.g. Abe, see paragraphs [0044-0050], which discloses obtain the first model, where the system may aggregate data corresponding to modes in a dimensional hierarchical data structure include values that are aggregated, in each dimension, over all nodes below that node combination in the hierarchical data structure.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 19, 2022